DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7-9,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,10-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 20200303062 A1) in view of Wang (US 20190122406 A1)

Regarding claim 1, Tao discloses a method ([0069] medical image reading machine learning method and system) comprising:
accessing a medical image ([0070] a medical image of a patient is acquired to determine); 
accessing a transform; using the transform transforming the medical image to a simpler image having reduced complexity relative to the medical image ([0071] an image semantic representation knowledge graph is established according to a standardized dictionary library in the field of images and accumulated medical image report analysis in a focus image library); 
making a semantic alteration to content of the simpler image ([0072] image semantic representation knowledge graph for the description of various organs, various focuses and their lesions, according to the standardized dictionary library in the field of images and the accumulated medical image report analysis); 

making a medical decision in view of the semantic alteration and based on at least a portion of the more complex image content ([0129] [0129] The structured report is generated by the obtained lesion region through division and the image semantics representation corresponding to the lesion region, together with patient information)

Wang discloses accessing another transform; using the other transform transforming the simpler image to a more complex image having increased complexity relative to the simpler image, including propagating the semantic alteration with the increased complexity into content of the more complex image ([0039] the first grade sub-unit 303 starts operation after receiving the preset start symbol vector 304, and outputs the first semantic feature vector 305 in the determined semantic feature vectors according to the correspondence between image feature vectors contained in the pre-established first vector space and the matching semantic feature vectors contained in the second vector space and the preset output order of semantic feature vectors.)

Tao and Wang are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image semantic representation system of Tao to include accessing another transform; using the other transform transforming the simpler image to a more complex image having increased complexity relative to the simpler image, including propagating the semantic alteration with the increased complexity into content of the more complex image as described by Wang. 

 The motivation for doing so would have been to increase reading efficiency, and at the same time improve reading quality and reduce the probability of misdiagnoses. (Wang [0016]).

Therefore, it would have been obvious to combine Tao and Wang to obtain the invention as specified in claim 1.

Regarding claim 2, Tao discloses wherein semantically altering the simpler image comprises semantically augmenting the simpler image ([0072] mage semantic representation knowledge graph for the description of various organs, various focuses and their lesions, according to the standardized dictionary library)

Regarding claim 3, Tao discloses wherein semantically augmenting the simpler image comprises: identifying a graphical element in the simpler image having at least a threshold diagnostic relevance to the medical decision ([0116] The organ parts are relatively easy to use image recognition algorithms, threshold analysis, edge detection, and position information to carry out preliminary focus recognition and positioning); and 
emphasizing the graphical element in the simpler image forming an emphasized graphical element ([0116] the high-brightness parts are bones, the bottom middle triangle (middle gray) parts are vertebrae, large connected regions of the black (HU low density) parts on internal left and right sides are pulmonary air, and black round areas in the center part are a cross-sectional view of bronchi Blood vessels are those brighter line segments or round oval cross sections surrounded by pulmonary air.); and 
wherein using the other transform transforming the simpler image comprises propagating emphasis of the graphical element within the more complex image content ([0116] Only the focus types for the region within or adjacent to the red part need to be further analyzed (texture analysis, density-spatial analysis and convolutional neural network matching, etc.).).

Regarding claim 4, Tao discloses wherein semantically augmenting the simpler image comprises: identifying a graphical element in the simpler image having less than a threshold diagnostic relevance to the medical decision ([0117] he medical image aided diagnosis system may automatically analyze the position features); and 
de-emphasizing the graphical element in the simpler image forming a de- emphasized graphical element ([0118] Based on the position, texture, gray distribution and other features on the two-dimensional image cross section of the ROI, according to an image feature model corresponding to the named entities (such as certain several focuses) in the image semantic representation knowledge graph, the type of the named entities (specific types of focuses), which may contain similar characteristics in the ROI labeled on the two-dimensional image cross section, is determined); and 
wherein using the other transform transforming the simpler image comprises propagating de-emphasis of the graphical element within the more complex image content ([0118] the type of the named entities is provided to the expert through an interactive interface (which may be an option form of graphical interfaces or a voice response form) for the expert to choose.).

Regarding claim 5, Tao discloses wherein semantically augmenting the simpler image comprises adding an annotation to a graphical element in the simpler image; and wherein using the other transform transforming the simpler image comprises propagating within the more complex image content ([0078] the characteristic description text specification for each named entity obtained is transformed into the image semantics representation based on the expert knowledge, and then the image semantic representation knowledge graph of the medical image is created by each named entity, in cooperation with the image and the image semantics representation corresponding to the named entity.).

Regarding claim 6, Tao discloses wherein accessing a medical image comprises accessing a medical image associated with a patient ([0049] medical image of the patient according to the divided lesion region and corresponding image semantic representation.); 
wherein semantically altering the simpler image comprises: identifying one or more of: an anatomical difference, a morphological difference, or a kinetic difference between the patient and one or more other patients within the content of the simpler image ([0127] The high-density narrow-channel blood vessel branches may be filtered in the image through an Opening operator of Morphological Analysis (spherical structural elements at different scales)); and 
indicating the one or more of the anatomical difference, the morphological difference, or the kinetic difference in the simpler image ([0127] the surroundings are all air branch (HU density is below a certain threshold and in the lung) surroundings, but there are high-density narrow-channel blood vessel branches (HU density higher than a certain threshold and in the lung) connected); and 
wherein using the other transform transforming the simpler image comprises propagating the indication of the one or more of: the anatomical difference, the morphological difference, or the kinetic difference within the more complex image ([0127[ A surrounding part of the small pulmonary nodules connected to a lung wall is surrounded by pulmonary air, but one of its side is close to the lung wall. In the three-dimensional image, by means of threshold processing and connected branch analysis, it may be filtered in the image through an Opening operator of Morphological Analysis (spherical structural elements at different scales), and a focus may be obtained through division.)

Regarding claim 10, Tao discloses wherein accessing a medical image comprises accessing one of: a camera image, an X-ray image, a computer tomography (CT) image, a computerized axial tomography (CAT) image, a positron-emission tomography (PET) image, a Magnetic resonance imaging (MRI) image, an Ultrasound image, a fluoroscopy image, and Bone densitometry (DEXA or DXA) image ([0076] medical images (including, but not limited to, lung CT, molybdenum target, cerebrovascular MRI, cardiovascular ultrasound, and the like)).

Regarding claim 11, Tao discloses wherein accessing a medical image comprises accessing a three-dimensional medical image ([0127] a three-dimensional image shows threshold processing and connected branch analysis); 
wherein using the transform transforming the medical image to a simpler image comprises using the transform transforming the three-dimensional medical image to a simpler three-dimensional image ([0127] threshold processing and connected branch analysis, it may be filtered in the image through an Opening operator of Morphological Analysis (spherical structural elements at different scales), and a focus may be obtained through division. There are other types of nodules such as frosted glass nodules.); and 
wherein using the other transform transforming the simpler image to a more complex image comprises using the other transform transforming the simpler three-dimensional image to a more complex three-dimensional image ([0128] The spatial position and surrounding region of the region are calculated based on the focus type determined by the medical image of the patient, that is, it is determined whether the ROI is adjacent to certain organs in a certain part or organ, and multiple methods (for example, threshold calculation, edge extraction and texture analysis) may be used in the ROI for division to further obtain possible focus or lesion regions therein through division.).

Regarding claim 12, Tao discloses wherein accessing the other transform comprises accessing an inverse transform of the transform; and wherein using the other transform transforming the simpler image to a more complex image comprises using the inverse transform transforming the simpler image to the more complex image ([0131] for the original disease attribute description, types will be further increased, or quantitative description points will be further increased.).

Regarding claim 13, Tao discloses a system ([0069] medical image reading machine learning method and system) comprising:
a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to ([0116] image diagnosis system of a compute):
accessing a medical image ([0070] a medical image of a patient is acquired to determine); 
accessing a transform; using the transform transforming the medical image to a simpler image having reduced complexity relative to the medical image ([0071] an image semantic representation knowledge graph is established according to a standardized dictionary library in the field of images and accumulated medical image report analysis in a focus image library); 
making a semantic alteration to content of the simpler image ([0072] image semantic representation knowledge graph for the description of various organs, various focuses and their lesions, according to the standardized dictionary library in the field of images and the accumulated medical image report analysis); 

making a medical decision in view of the semantic alteration and based on at least a portion of the more complex image content ([0129] [0129] The structured report is generated by the obtained lesion region through division and the image semantics representation corresponding to the lesion region, together with patient information)

Wang discloses accessing another transform; using the other transform transforming the simpler image to a more complex image having increased complexity relative to the simpler image, including propagating the semantic alteration with the increased complexity into content of the more complex image ([0039] the first grade sub-unit 303 starts operation after receiving the preset start symbol vector 304, and outputs the first semantic feature vector 305 in the determined semantic feature vectors according to the correspondence between image feature vectors contained in the pre-established first vector space and the matching semantic feature vectors contained in the second vector space and the preset output order of semantic feature vectors.)

Tao and Wang are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image semantic representation system of Tao to include accessing another transform; using the other transform transforming the simpler image to a more complex image having increased complexity relative to the simpler image, including propagating the semantic alteration with the increased complexity into content of the more complex image as described by Wang. 

 The motivation for doing so would have been to increase reading efficiency, and at the same time improve reading quality and reduce the probability of misdiagnoses. (Wang [0016]).

Therefore, it would have been obvious to combine Tao and Wang to obtain the invention as specified in claim 13.

Regarding claim 14, Tao discloses wherein instructions configured to semantically alter the simpler image comprise instructions configured to semantically augment the simpler image ([0072] mage semantic representation knowledge graph for the description of various organs, various focuses and their lesions, according to the standardized dictionary library)

Regarding claim 15, Tao discloses wherein instructions configured to semantically augment the simpler image comprise instructions configured to: identify a graphical element in the simpler image having at least a threshold diagnostic relevance to the medical decision  ([0116] The organ parts are relatively easy to use image recognition algorithms, threshold analysis, edge detection, and position information to carry out preliminary focus recognition and positioning); and 
emphasize the graphical element in the simpler image forming an emphasized graphical element (([0116] the high-brightness parts are bones, the bottom middle triangle (middle gray) parts are vertebrae, large connected regions of the black (HU low density) parts on internal left and right sides are pulmonary air, and black round areas in the center part are a cross-sectional view of bronchi Blood vessels are those brighter line segments or round oval cross sections surrounded by pulmonary air); and 
wherein instructions configured to use the other transform transforming the simpler image comprise instructions configured to semantically augment to propagate emphasis of the graphical element within the more complex image content ([0116] Only the focus types for the region within or adjacent to the red part need to be further analyzed (texture analysis, density-spatial analysis and convolutional neural network matching, etc.).).

Regarding claim 16, Tao discloses wherein instructions configured to semantically augment the simpler image comprise instructions configured to: identify a graphical element in the simpler image having less than a threshold diagnostic relevance to the medical decision ([0117] he medical image aided diagnosis system may automatically analyze the position features); and 
de-emphasize the graphical element in the simpler image forming a de- emphasized graphical element  ([0118] Based on the position, texture, gray distribution and other features on the two-dimensional image cross section of the ROI, according to an image feature model corresponding to the named entities (such as certain several focuses) in the image semantic representation knowledge graph, the type of the named entities (specific types of focuses), which may contain similar characteristics in the ROI labeled on the two-dimensional image cross section, is determined); and 
wherein instructions configured to use the other transform transforming the simpler image comprise instructions configured to propagate de-emphasis of the graphical element within the more complex image content ([0118] the type of the named entities is provided to the expert through an interactive interface (which may be an option form of graphical interfaces or a voice response form) for the expert to choose.).

Regarding claim 18, Tao discloses wherein instructions configured to access a medical image comprise instructions configured to access one of. a camera image, an X-ray image, a computer tomography (CT) image, a computerized axial tomography (CAT) image, a positron-emission tomography (PET) image, a Magnetic resonance imaging (MRI) image, an Ultrasound image, a fluoroscopy image, and Bone densitometry (DEXA or DXA) image ([0076] medical images (including, but not limited to, lung CT, molybdenum target, cerebrovascular MRI, cardiovascular ultrasound, and the like)).

Regarding claim 19, Tao discloses wherein instructions configured to access a medical image comprise instructions configured to accessing a three-dimensional medical image  ([0127] a three-dimensional image shows threshold processing and connected branch analysis);
wherein instructions configured to use the transform transforming the medical image to a simpler image comprise instructions configured to use the transform transforming the three-dimensional medical image to a simpler three-dimensional image ([0127] threshold processing and connected branch analysis, it may be filtered in the image through an Opening operator of Morphological Analysis (spherical structural elements at different scales), and a focus may be obtained through division. There are other types of nodules such as frosted glass nodules.); and 
wherein instructions configured to use the other transform transforming the simpler image to a more complex image comprise instructions configured to use the other transform transforming the simpler three-dimensional image to a more complex three-dimensional image  ([0128] The spatial position and surrounding region of the region are calculated based on the focus type determined by the medical image of the patient, that is, it is determined whether the ROI is adjacent to certain organs in a certain part or organ, and multiple methods (for example, threshold calculation, edge extraction and texture analysis) may be used in the ROI for division to further obtain possible focus or lesion regions therein through division.).

Regarding claim 20, Tao discloses wherein instructions configured to access the other transform comprise instructions configured to access an inverse transform of the transform; and wherein instructions configured to use the other transform transforming the simpler image to a more complex image comprise instructions configured to use the inverse transform transforming the simpler image to the more complex image ([0131] for the original disease attribute description, types will be further increased, or quantitative description points will be further increased.).

Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619